REPUBLIQUE DU CONGO

MINISTÈRE DE L'ÉCONOMIE FORESTIERE

woodisustain{lif

LiKoualaTimber.

BP 14, BETOU, REPUBLIQUE DU CONGO
Tél. : +242 551 25 50

UFA MISSA

ETUDE ECOLOGIQUE

Unité Forestière d'Aménagement Missa
Surface donnée par arrêté du 6 juin 2002 : 225 500 ha

Juillet 2009

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues Ouest, 60 rue Henri Fabre, 34130 Mauguio, Grand Montpellier - France
Tél : 33 (0)4 67 20 08 09 - Fax : 33 (0)4 67 20 08 12
E.mail : fm@frm-france.com - Site intemet : http://www frm-france.com
MINISTERE DE L'ECONOMIE FORESTIERE

= LIKoualaTimber.

SIGLES, LEGENDES ET ACRONYMES EMPLOYES DANS LE DOCUMENT

AAC Assiette Annuelle de Coupe

AEF Afrique Equatoriale Française

ANAC Agence Nationale de l'Aviation Civile

BP Before Present, terme de référence chronologique

CAB Cabinet

CAT Convention d'Aménagement et de Transformation

CEFDHAC Conférence sur les Ecosystèmes des Forêts Denses et Humides d'Afrique Centrale

Convention sur le commerce international des espèces de faune et de flore

CITES À Ses
sauvages menacées d'extinction

cms Convention sur les espèces migratoires appartenant à la faune sauvage ou
convention de Bonn.

CNIAF Centre National d'Inventaires et d'Aménagement des Ressources Forestieres et
fauniques.

COMIFAC Commission des Forêts d'Afrique Centrale

CTFT Centre Technique Forestier Tropical

DCPP Direction de la Chasse, de la Pêche et de la Pisciculture

DF Direction des Forêts

DGEF Direction Générale de l'Economie Forestière

DHP Diamètre à hauteur de poitrine
(Diamètre à 1,3 m ou au dessus des contreforts)

DME Diamètre Minimum d'Exploitation

ECOFAC Ecosystèmes Forestiers d'Afrique Centrale

EFIR Exploitation Forestière à Impact Réduit
Food and Agriculture Organisation (Organisation des Natiuons Unies pour

FAO Al : "Aa
l'Alimentation et l'Agriculture).

FRM FORET RESSOURCES MANAGEMENT - Bureau d’études, spécialisé en
aménagement forestier, Montpellier, France

GIF Groupe Intergouvernemental sur les Forêts

GPS Global Positioning System (système de positionnement mondial)

GRASP Great Apes Survival Project - Projet pour la survie des grands singes

Ha Hectare

LT LIKOUALA TIMBER

MEF Ministère de l'Economie Forestière (depuis mars 2007)

FORET |
FA Mi
RESSOURCES UFA Missa page 2

! MANAGEMENT Étude écologique - 2009

REPUBLIQUE DU CONGO 1]

MINISTERE DE L'ECONOMIE FORESTIERE == LiKoUalaTimber.
MEFE Ministère de l'Economie Forestière et de l'Environnement
MEFPRH Maloutiques l'Economie Forestière chargé de la Pêche et des Ressources
CAB Organisation Africaine des Bois
OIBT Organisation Internationale des Bois Tropicaux
ORSTOM Organisme pour la Recherche Scientifique et Technique Outre Mer
PFNL Produits Forestiers Non Ligneux
pH Potentiel d'Hydrogène
PNUE Programme des Nations Unies pour l'Environnement
PRECO Président du Comité de Village
RAMSAR Convention relative à la protection des zones humides d'importance internationale,
particulièrement comme habitat de la sauvagine
RAPAC Réseau des Aires Protégées d'Afrique Centrale
RCA République Centrafricaine
RDC République Démocratique du Congo
SCPFE Service de Contrôle des Produits Forestiers à l'Exportation
SETRAF Société d'Etudes et de Travaux Forestiers
SGs Société Générale de Surveillance
SIAF Service Inventaire et Aménagement des Forêts
SIG Système d'informations Géographiques
SNR Servive National de Reboisement
UFA Unité Forestière d'Aménagement
UFP Unité Forestière de Production
UICN Union Internationale pour la Conservation de la Nature
(Union Mondiale pour la nature)
USLAB Unité de Surveillance et de Lutte-Anti Braconnage
WCS Wildlife Conservation Society (Société de Conservation de la Faune Sauvage)
ZP Zone de Pré-inventaire
K] FORET

JFA Mis
RESSOURCES UFA Missa page 3

{ î 1} MANAGEMENT Étude écologique - 2009

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE = LikoualaTimber.

TABLE DES MATIERES

SIGLES, LEGENDES ET ACRONYMES EMPLOYES DANS LE DOCUMENT 2
INTRODUCTION... nnnnnnrnrnnenenenenenenenennnnnenenenenenenenenenennee 6
OBJECTIF
1 PRESENTATION DE LA ZONE D'ETUDE seen 8

1.1 _ Données générales.
1.1.1 Situation géographique de l'UFA Missa
1.1.2 Cadre institutionnel de la gestion de l’environnement
1.1.3 Cadre juridique national et international

1.2 Données sociales et environnementales de l’UFA Missa.…................................... 15
12.1 Milieu physique.
1.2.2 Milieu biologique.

2  METHODOLOGIE DES ETUDES ET TRAVAUX DE TERRAIN.

2.1  L’inventaire multi-ressources
2.1.1 Méthodologie de collecte de données .
2.1.2 Traitement et analyse de données : Inventaire des ligneux (arbres de plus de 20 cm de
diamètre)... seen 32

2.2 Traitement et analyse de données : Diversité des ligneux de plus de 20 cm de DHP......

2.3 Traitement et analyse des données : Faune.

2.3.1 Méthode de calcul de la densité à partir des mesures de distance | perpendiculaire au layon
34

2.3.2 Densité de la population des grands mammifères 36

2.4 Traitement et analyse des données : Régénération et Produits Forestiers Non Ligneux
(PENL)....

2.5 Cartographie de l'occupation des sols et des types forestiers... 41
2.5.1 Photo-interprétation et télédétection satellitale
2.5.2 Intégration dans le SIG

2.6 Etude socio-économique
3 RESULTATS DES ETUDES

3.1 Biodiversité de l’UFA. on
3.1.1  Stratification de l' occupation du du sol et des és types fc forestiers
3.1.2 Typologie de la végétation de l'UFA Missa : diversité des écosystèmes
3.1.3 Biodiversité végétale...
3.1.4 La faune de l'UFA Missa. en
3.1.5 Produits Forestiers Non Ligneux.
3.1.6  Régénération forestière ……
3.1.7 Principaux enseignements : identification des milieux sensibles... 80

FORET |
UFA Mi

RESSOURCES ds page 4

! MANAGEMENT Étude écologique - 2009

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE = LikoualaTimber.

3.2 Impact de l'exploitation forestière sur l’environnement
3.2.1 Données introductives
3.2.2 Facteurs d'impact de l'activité d' exploitation fc fores
3.2.3 Domaines d'impact et nature des impacts
3.24 Critères de cotation des impacts .
3.2.5 Analyse des risques et actions proposées pour atténuer les impacts

3.3 La population humaine de l’UFA et son impact sur les ressources naturelles
3.3.1 Données démographiques
3.3.2 Economie rurale : acteurs, usages et territoires dans la zone d'emprise de l'UFA Missa.100

4 ORIENTATIONS PREALABLES RELATIVES A L’AMENAGEMENT DURABLE DES
ECOSYSTEMES FORESTIERS.

06

4.1 Orientations pour diminuer l'impact de l’exploitation forestière sur l’environnement 106
4.1.1 Planification : documents de gestion ultérieurs. .
4.1.2 Règles d'exploitation pour atténuer l'impact sur l'environnement L (EFIR Exploitation
Forestière à Impact Réduit)
4.1.3 Etudes et recherches spécifiques à effectuer pendant la durée d'exécution du Plan
d'Aménagement

4.2 Orientations concernant la délimitation des zones sensibles et des zones d'intérêt
particulier pour la biodiversité

4.3 Mesures pour la gestion rationnelle de la faune

4.4 Mesures visant la limitation de l’impact sur l’environnement de la population locale...117
CONCLUSION
BIBLIOGRAPHIE

FORET |
UFA Mi
RESSOURCES . 55 page 5

! MANAGEMENT Étude écologique - 2009

REPUBLIQUE DU CONGO j
DE ME FOR JE LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

INTRODUCTION

Le concept moderne d'aménagement forestier durable est étroitement lié à la prise de conscience
internationale en faveur de la préservation de la biodiversité, notamment sous les tropiques.
Symboliquement, on considère que le Sommet de la terre, tenu à Rio en 1992 (Conférence des
Nations Unies sur l'environnement et le développement), et qui a vu la signature de la Convention sur
la biodiversité, marque la naissance de cette forte préoccupation internationale.

Le Sommet de Johannesburg, en 2002, témoigne de la maturation du concept de développement
durable, et de la nécessaire complémentarité à trouver entre lutte contre la pauvreté et protection de
l'environnement, déjà clairement exprimé dans le principe 1 de la déclaration de Rio sur
l'environnement et le développement « Les êtres humains sont au centre des préoccupations relatives
au développement durable ».

En matière de gestion de forêts, l'Article 2b des « Principes forestiers non juridiquement contraignants
mais faisant autorité » publiés à Rio en 1992 stipule que « les ressources et les terres forestières
doivent être gérées d’une façon écologiquement viable afin de répondre aux besoins sociaux,
économiques, écologiques, culturels et spirituels des générations actuelles et futures ».

En mai 1998, à Bratislava, lors de la 4°" Conférence des parties signataires de la Convention sur la
biodiversité, texte et instance internationale issus du Sommet de la Terre à Rio de Janeiro en 1992, a
pour la première fois été abordée la question des modalités de partage des avantages, bénéfices
commerciaux ou autres, tirés de l'utilisation de la biodiversité. Le débat s’est poursuivi (Kuala Lumpur
2004) pour la recherche d'un régime qui devrait permettre de garantir et de sauvegarder le partage
juste et équitable des avantages issus de l'utilisation des ressources génétiques qui proviennent de
pays riches.

Dans l'une de ses recommandations, la deuxième réunion préparatoire au sommet de Johannesburg
(PrepCom Il) tenue à New York du 28 janvier au 8 février 2002, demande de renforcer l'application
des propositions d'action du Groupe Intergouvernemental sur les forêts (GIF). Il est également
demandé d'intensifier et de privilégier la mise en commun des efforts des pays en matière de gestion,
protection et valorisation de tous les types de forêts.

L'aménagement forestier durable, tel qu'il s'entend aujourd'hui, couvre plusieurs dimensions, parmi
lesquelles la dimension écologique tient une place prépondérante. L'un de ces objectifs est la
pérennisation de l'écosystème forestier, y compris toutes les ressources biotiques (végétation, faune,
matière organique) et abiotiques (sol et sous-sol, hydrographie, topographie).

La République du Congo s'inscrit totalement dans cette démarche internationale de gestion durable
des écosystèmes forestiers, à travers sa législation en matière d'aménagement des forêts de
production. Ainsi, une étude écologique doit permettre d'apprécier les richesses et les contraintes
écologiques régnant sur chaque UFA. Le présent Rapport constitue l'Etude Ecologique de
l'UFA Missa.

FORET :

Y UFA Mi

} RESSOURCES . 155 page 6
© MANAGEMENT tude écologique - 2009
REPUBLIQUE DU CONGO l
— _—_

LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

Le Rapport est structuré comme suit :

+ Le Chapitre 1 présente la zone d’étude :
- Les données générales qui concernent la situation géographique, le cadre institutionnel et le
cadre juridique ;
— Les données sociales et environnementales, notamment le milieu physique (climat, sol, relief,
hydrographie, géologie et pédologie) et biologique (faune et végétation).

+ Le Chapitre 2 explique la méthodologie des études et travaux de terrain, notamment
l'inventaire multi-ressources ; la cartographie, l'étude d'impact environnemental et l'étude socio-
économique.

+ Le Chapitre 3 donne les résultats des études, en terme de biodiversité, l'impact de l'exploitation
sur l'environnement et la population humaine de l'UFA et son impact sur les ressources naturelles.

+ Le Chapitre 4 donne les orientations préalables relatives à l'aménagement durable des
écosystèmes forestiers.

+ Le Chapitre 5 constitue la conclusion du Rapport.

OBJECTIF

L'objectif principal de l'Etude Ecologique est de définir les conditions pour atteindre une gestion
durable des écosystèmes forestiers de l'UFA Missa, en termes écologique, économique et social.

Les résultats attendus de cette Etude écologique sont de :
+ __ résumer les conditions écologiques régnant sur l'UFA Missa ;

+ _ identifier les impacts environnementaux engendrés par les activités humaines (population locale et
exploitation forestière), et ;

+ donner des orientations préalables relatives à l'aménagement durable des écosystèmes forestiers.

L'étude se base sur la littérature et les études préalables à la rédaction du Plan d'Aménagement.

| FORET |
| RESSOURCES UFA Missa page 7

À MANAGEMENT Étude écologique - 2009
REPUBLIQUE DU CONGO 1]

MINISTERE DE L'ECONOMIE FORESTIERE = LIKoualaTimber.

1 PRESENTATION DE LA ZONE D’ETUDE

11

DONNEES GENERALES

1.1.1 Situation géographique de l’UFA Missa

L'UFA Missa est située au nord de la République du Congo, dans le département de la Likouala, entre
les latitudes 3°00’ et 3°50’ Nord et les longitudes 17°20' et 18°10’ Est, dans les limites qui seront
définies par le Plan d'Aménagement (cf. Carte 1). L'UFA est située dans le district d'Enyellé.

Elle fait partie du Secteur Forestier Nord, dans la zone Il (Ibenga-Motaba).

L'UFA de Missa couvre une superficie totale d'environ 225 500 ha. Elle est délimitée comme suit :

+

Au Nord : par la frontière du Congo avec la République Centrafricaine, depuis la rivière Lokoumbe,
jusqu'à un point situé à 03°35'42"N et 17°56'34"E ;

A l'Est et au Sud-Est: par la rivière Lokoumbe, jusqu'à sa confluence avec la rivière
Mbongoumba ; puis de la rivière Mbongoumba, en aval, jusqu'à sa confluence avec la rivière
Missa. De cette confluence, on suit la Missa en amont jusqu'à son intersection avec le parallèle
03°14'00"N ;

Au Sud : par la rivière Missa, en amont, jusqu'au parallèle 03°14'00”N ; puis de ce parallèle dans
le sens de l'Ouest jusqu'à la rivière Tokele ;

A l'Ouest par la frontière de la République Centrafricaine, depuis le point situé à 03°36'13"N et
17°21'46"E. De ce point on suit une droite orientée géographiquement suivant un angle de
233°30' jusqu'à la source d'une rivière non dénommée, affluent de la Mapela. Ensuite la Mapela
en aval, jusqu’à sa confluence avec la Bokombe ; puis la Bokombe jusqu'à sa confluence avec la
rivière Tokele jusqu'au parallèle 03°14"00"N .

Elle est bordée au sud par l'UFA Enyellé-Ibenga (non attribuée) et l'UFA Mimbeli (société ITBL), à
l’ouest par l'UFA Mokabi-Dzanga (société Mokabi SA) et à l'est par l'UFA Bétou (société LIKOUALA
TIMBER). Elle est limitée au nord par la frontière avec la République Centrafricaine.

FORET :

UFA Mi
RESSOURCES . 155 page 8
MANAGEMENT tude écologique - 2009
MINISTERE DE L'ECONOMIE FORESTIERE = LikoualaTimber.

Carte 1 : Localisation de l’UFA Missa dans la République du Congo

FORET :

UFA Mi
RESSOURCES Fr 155 page 9
! MANAGEMENT tude écologique - 2009

MINISTERE DE L'ECONOMIE FORESTIERE = LikoualaTimber.

Carte 2 : Situation géographique de l’'UFA Missa dans le Nord Congo

FORET :

UFA Mi
RESSOURCES . 155 page 10
| MANAGEMENT tude écologique - 2009

REPUBLIQUE DU CONGO ]
—— _— D

MINISTERE DE L'ECONOMIE FORESTIERE = LIKoualaTimber.

1.1.2 Cadre institutionnel de la gestion de l’environnement
La gestion du patrimoine forestier national est du ressort du Ministère de l'Economie Forestière.

Le Ministère de l'Economie Forestière est structuré comme suit (en 2007) :
+ un Cabinet du Ministre ayant à sa tête un Directeur ;

+ quatre Directions rattachées (Direction des Etudes et de la Planification, Direction de
l'Informatique, Direction de la Coopération, Direction du Fonds forestier) ;

+ une Inspection Générale avec trois inspections et des divisions. On distingue les inspections
suivantes :
© l'Inspection des forêts ;
© l'Inspection de la faune et des aires protégées ;
o l'Inspection des affaires administratives, financières et juridiques ;

+ une Direction Générale de l'Economie Forestière avec cinq Directions Centrales et des Services.
On distingue les Directions Centrales suivantes :
© la Direction des Forêts ;
la Direction Administrative et Financière ;
la Direction de la valorisation des ressources forestières;
la Direction de la Faune et des Aires protégées ;
la Direction du Parc Zoologique.

°o © 0 o

+ des Directions Départementales de l'Economie Forestière avec des services et des Brigades de
l'Economie Forestière dans les principaux centres administratifs du pays ;

+ trois Services Nationaux autonomes :
o Service National de Reboisement (SNR) ;
o Centre National d'inventaire et d'Aménagement des Ressources Forestières et
Fauniques (CNIAF) ;
o Service de Contrôle des Produits Forestiers et Fauniques à l'Exportation et à
l'importation (SCPFFEI) avec des Antennes dans les localités productrices de bois
d'œuvre.

L'UFA Missa étant implantée dans le Département de la Likouala dans le District d'Enyellé, la société
LT se trouve sous la tutelle, au niveau de l'Administration forestière locale, de la Direction
Départementale de l'Economie Forestière de la Likouala et de la Brigade Forestière d'Enyellé.

En outre, l'antenne du Service de Contrôle des Produits Forestiers et Fauniques à l'Exportation et à
l'importation, avec l'appui de la Société Générale de Surveillance (SGS) est chargée du contrôle de
ses exportations de bois (grumes et débités).

Enfin, dans le cadre de ses activités d'exploitation forestière dans l'UFA Missa, LT devra se
rapprocher d’autres administrations publiques locales comme les Services des Douanes, des Impôts,
de l'Agriculture, etc.

| FORET |
| RESSOURCES UFA Missa page 11

À MANAGEMENT Étude écologique - 2009
REPUBLIQUE DU CONGO
E DE FOR UE LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

1.1.3 Cadre juridique national et international

La forêt congolaise, l'environnement, et les droits de ses habitants sont régis par un large panel de
textes légaux et réglementaires. Nous reprenons ici seulement les principaux textes concernant
l’environnement et la gestion de la forêt (liste non nécessairement exhaustive).

Engagements internationaux

Le Congo est membre de divers organismes internationaux environnementaux et forestiers et a
participé à plusieurs conférences relatives à la gestion durable de la forêt :

+ OIBT (Organisation Internationale des Bois Tropicaux) ;

+ UICN (Union Mondiale pour la Nature) ;

+ OAB (Organisation Africaine des Bois) ;

+ __ CEFDHAC (Conférence sur les Ecosystèmes des Forêts Denses d'Afrique Centrale) ;
+ COMIFAC (Commission des Ministres en charge des Forêts de l'Afrique Centrale) ;

+ RAPAC (Réseau des Aires Protégées d'Afrique Centrale) ;

+ __le partenariat GRASP (Great Apes Survival Project - Projet pour la survie des grands singes).

Le Congo a ratifié plusieurs protocoles et conventions relatifs à la protection de l'environnement.

Les accords ou conventions internationaux ratifiés par le Congo sont les suivants :

+ Convention de Londres relative à la protection de la faune et de la flore en Afrique,
8 septembre 1933 ;

+ Convention africaine pour la conservation de la faune et des ressources naturelles, dite
Convention d'Alger de 1968 (Loi N° 27/80 du 21 avril 1980) ;

+ Convention sur la Protection du patrimoine naturel, culturel et mondial, Paris,
23 novembre 1972 (Loi n°19/85du 19 juillet 1985) ;

+ CITES (Convention sur le commerce international des espèces de faune et de flore
sauvages menacées d’extinction) (Loi n°34/82 du 7 juillet 1982, adhésion par le Congo le 31-
01-1983) ;

+ Convention de Vienne sur la protection de la couche d’ozone, 22 mars 1985 (Loi N°01/94 du
1° mars 1994) ;

+ Protocole de Montréal relatif à des substances qui appauvrissent la couche d’ozone,
19 septembre 1985 (Loi N°03/94 du 01.03.1994) ;

+ Convention sur la Diversité Biologique, PNUE, Rio 1992 (Loi n° 29/96 du 25 juin 1996) ;
+ __ Accord International des Bois Tropicaux (Loi n° 28/96 du 25 juin 1996) ;

+ Convention cadre sur les changements climatiques (Loi n° 26/96 du 25 juin 1996) ;

FORET .
RESSOURCES UFA Missa page 12

MANAGEMENT Étude écologique - 2009

